                                      Case 1:21-cv-07014 Document 1-1 Filed 08/19/21 Page 1 of 3

                                                         Exhibit A to the Complaint
Location: New York, NY                                                                             IP Address: 108.14.233.3
Total Works Infringed: 24                                                                          ISP: Verizon Fios
 Work      Hashes                                                                UTC        Site          Published     Registered   Registration
 1         Info Hash:                                                            07-14-     Vixen         06-11-2021    06-24-2021   PA0002303166
           4B748C4CCA41D08C71EA157D0882DE909135FA46                              2021
           File Hash:                                                            16:05:25
           80CB60DBD749B5F9DA57BBC02A0B5BA203E1E45EE6BEDB57BC0EBBDAEA800FF3
 2         Info Hash:                                                            07-14-     Blacked       05-15-2021    06-09-2021   PA0002295594
           96F2A2FE54897C6976D99571A34F3D62FA7BFC40                              2021
           File Hash:                                                            14:42:43
           B0ABB2EA184172B37654EB0615A31E39CFE0E51A68B97C7F3A549363D5362508
 3         Info Hash:                                                            07-14-     Blacked       06-19-2021    07-08-2021   PA0002300660
           C0854D2C394711EFACEB1154606E98A1C6CBA363                              2021
           File Hash:                                                            10:28:34
           2DEA6569C9152E74657B9107EA362B8A27CCCD32E8777DB9FA1974269AFB0E1D
 4         Info Hash:                                                            07-14-     Blacked       05-24-2021    06-24-2021   PA0002303153
           D1634B876EFF87A216029B1C5C147DDBF03FCDE3                              2021       Raw
           File Hash:                                                            09:47:40
           2B87C35CB4A96935713C02649AD0B616A1A47F8DBFD026C9506E4C9DEF33076B
 5         Info Hash:                                                            07-14-     Blacked       07-10-2021    08-02-2021   PA0002305090
           69C9F53211EBED75C554695B75810F89D9FDC88F                              2021
           File Hash:                                                            09:40:13
           37EE312AE69282603F1ED35C678EC4177E248F39AD21555A0C70531A8F677883
 6         Info Hash:                                                            07-05-     Blacked       06-26-2021    07-08-2021   PA0002300662
           0B3211C8AA683053AD9C2205D34C75107F839A20                              2021
           File Hash:                                                            12:17:58
           B31A11000A19FCB59304064245993EEE63E01F14BF15B7D0776CE1173C608E7F
 7         Info Hash:                                                            06-29-     Blacked       05-17-2021    06-03-2021   PA0002299687
           8372BF892F2583727F9A37ECEC92B7041A0D5FAD                              2021       Raw
           File Hash:                                                            22:07:36
           088ECC22A0A94E20695153E24B6BEED96ADDFA16E447253AB1BA2D3A87861208
 8         Info Hash:                                                            06-18-     Vixen         05-07-2021    06-24-2021   PA0002303619
           5DD8FE251E55C661D34B4BB7AA78AB5C0175FB82                              2021
           File Hash:                                                            13:23:18
           08EBD9746DB8A30A4CE5944E6644C6E2C778D36537203B1A1DD97685831963A0
                                 Case 1:21-cv-07014 Document 1-1 Filed 08/19/21 Page 2 of 3

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         05-28-     Blacked   05-07-2021   06-09-2021   PA0002295580
       A3F48EADCC48715AAC920647B517D36CFEA3EF25                           2021
       File Hash:                                                         14:33:01
       79FBFABCA7F9575F7EA11AAB299B3ED03901F46B5F1500FB8225410EE54FA5E8
10     Info Hash:                                                         05-18-     Blacked   05-01-2021   06-09-2021   PA0002295604
       4B85AC2B724148AC673A768BD7F22C2EAB521AF1                           2021
       File Hash:                                                         08:50:34
       E4E6B5437F417D3D2A822118D9DBC9C96121ABC9A796E16E5ACDF16D88FCE923
11     Info Hash:                                                         05-17-     Blacked   04-26-2021   06-09-2021   PA0002295596
       250C3352AFB3F9F1986766DD50A710F984B37093                           2021       Raw
       File Hash:                                                         20:37:40
       DDEE73CB1B548019693EEBBA63F837FC4748AFD2F420AD4C84857146AFAA999F
12     Info Hash:                                                         05-17-     Blacked   02-15-2021   03-08-2021   PA0002280367
       9CBD00752F23E2747A4221C94EFABF97545531D1                           2021       Raw
       File Hash:                                                         13:33:48
       03FB86B0416404EBEB7E2CAAD117A6CC405AFAD4A22833A8D4CC7426B760C80F
13     Info Hash:                                                         05-16-     Blacked   04-12-2021   04-27-2021   PA0002288983
       44B4AD7A047450E82E78476BCCB6F743AF7FA21A                           2021       Raw
       File Hash:                                                         20:09:56
       E48373889E5E612D0D275BAC65055D7D7DD02A206477BFBFBB7A7BD185C34BDF
14     Info Hash:                                                         05-16-     Blacked   04-24-2021   04-27-2021   PA0002288981
       7C93D49BCF6C18EEE5D98DF9770C81E1F2D40F9E                           2021
       File Hash:                                                         19:39:10
       B54FEBE5357160BFAC26D82CD37BD4A69F3044507B45790BFFBFDB51D5376B9C
15     Info Hash:                                                         05-16-     Blacked   04-05-2021   04-14-2021   PA0002286708
       7B8D0673CAF6CE3565EA151302ADBCE891CC3F11                           2021       Raw
       File Hash:                                                         19:14:00
       EADBBBB1C4C156D1DA864BFACF476E7D91FE57D1F9E65DD008014E7483FFBBED
16     Info Hash:                                                         05-16-     Vixen     04-16-2021   06-09-2021   PA0002295602
       7DC314B0DD6AE33E792CDD84E3127110CB6ABB15                           2021
       File Hash:                                                         19:10:51
       143A618195C5205D31D7394510EF00D3D6F9159C6BBD3C485E0EE586B12F4D27
17     Info Hash:                                                         05-12-     Blacked   04-10-2021   06-09-2021   PA0002295605
       18FFD959AA2BCC3398C05A9891815D71F3AA86D8                           2021
       File Hash:                                                         09:19:02
       1EE9ED77F80DC7E54E4C70CA5224704F43BB82A137114BF49F0E39D3F30780EA
                                 Case 1:21-cv-07014 Document 1-1 Filed 08/19/21 Page 3 of 3

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         05-12-     Blacked   03-15-2021   03-22-2021   PA0002282515
       1824034C43267AA11198E469DBB79B913395F5FE                           2021       Raw
       File Hash:                                                         09:16:29
       76ACEB0964E0FBDF7535C99F405DC85A8F13DF4C35810F11890C0E5815A50F07
19     Info Hash:                                                         05-12-     Vixen     04-09-2021   06-03-2021   PA0002299683
       DE9A0D72D5740FE1E40124666C682C909045C65D                           2021
       File Hash:                                                         09:11:29
       8ED9B99C70D3D7EB9C83568ECCDA500DA4F290CB1A8366441C5D8386DDDCEC3A
20     Info Hash:                                                         05-12-     Vixen     03-26-2021   04-27-2021   PA0002288946
       CB90350E44C2AB7193F8C040FE32DADDB93F4F58                           2021
       File Hash:                                                         09:09:58
       28D908764D4E6D28989CAA5B2B0CE68B96C79DD0D952F2A614F7BE8437B97F7A
21     Info Hash:                                                         05-12-     Vixen     04-23-2021   04-27-2021   PA0002288949
       EAFFC4AF758749CA06B41D83162652ECC6AD6085                           2021
       File Hash:                                                         08:31:40
       FB353E4A109C89425834A36C41FCB0BFBBB32F67D9AD8E1B6F619A1E7A099F56
22     Info Hash:                                                         05-11-     Blacked   04-19-2021   04-27-2021   PA0002288984
       09EE300AFC18446C7E051E6A71568289D703C79D                           2021       Raw
       File Hash:                                                         10:26:33
       86E5CDB949365CFDAE4FB08ADAEC4C409B815601EACD1737765E421F7BEA91D0
23     Info Hash:                                                         05-11-     Blacked   02-13-2021   02-26-2021   PA0002283713
       09FECD5ECA9A50DF2EEF37504906BB4E0E939D50                           2021
       File Hash:                                                         04:58:45
       832A6155E356BCAC4BD4D3EBF6F3E20F839ED923A3020E129C2241CBDF90FBE6
24     Info Hash:                                                         05-09-     Vixen     04-24-2020   05-05-2020   PA0002249029
       4C68A93F877A55624CFDB1A56B0A09F6226B7DBD                           2021
       File Hash:                                                         20:20:56
       3F282AB81B7EB2031337F302499DA6D6B812DDC12B12599EA08FF65A95F623CA
